The Chancellor.
The case is too clear to admit of argument. There is nothing in the case to warrant the awarding of an issue at law, or to justify the court in avoiding a decision of the case upon the evidence. I awarded an issue in the case 'of *292the Bank v. Woodruff, with great reluctance. But there the whole case, which was of considerable moment, turned upon a single question of fact, in regard to which there was no evidence before me. The issue there was a matter of necessity. Here the amount in controversy is small, and the facts can be satisfactorily ascertained in this court. The report must he set aside, and the matter referred back to the master.
.Order accordingly.